Phillip B. Thurston, J.
The issue involved in this matter is whether the respondents are guilty of neglect in that they failed to furnish immunization vaccines for the child David so that he may attend school.
*287Respondents are members of the Evangelic Appentecost Church located at Rockaway Avenue in Brooklyn. It has been stipulated by Corporation Counsel, Bureau of Child Welfare, and the attorneys for the parties that respondents hold to the tenets of this religion and that this religion forbids and discourages the use of vaccines and other medical treatments. Respondents therefore claim an exemption from providing vaccination for their children pursuant to section 2164 (subd 8) of the Public Health Law which states:
"This section shall not apply to children whose parent, parents, or guardian are bona fide members of a recognized religious organization whose teachings are contrary to the practices herein required, and no certificate shall be required as a prerequisite to such children being admitted or received into school or attending school.”
It is the conclusion of this court that the parents hold bona fide religious beliefs which forbid them to receive medical treatment and are entitled to the above exemption.
The instant matter is similar to the case of Maier v Besser (73 Misc 2d 241) in that the court held that if the family’s objection to immunization is due to a conscientiously and sincerely held religious belief then they are entitled to an exemption. Formal church membership is not a requirement as long as the family honestly believes and practices the tenets of a religious group (see Shapiro v Thompson, 394 US 618).
Since the R. family hold bona fide religious beliefs prohibiting vaccination and immunization, the children should not be required to be vaccinated or immunized, and this neglect petition is dismissed.